Opinión concurrente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 5 de octubre de 1981
Concurro con el resultado a que llega la opinión del Tribunal en la parte I en el sentido de que no es necesario *563notificar al Secretario de Justicia con copia de una demanda de injunction y de un emplazamiento dirigido contra el Presidente de la Cámara de Representantes y contra otros funcionarios de dicho Cuerpo Legislativo, ya que la representación legal de dichos funcionarios no puede ser asumida por el Secretario de Justicia a menos que le sea requerido por el Gobernador. Art. 64 del Código Político de Puerto Rico, 3 L.P.R.A. see. 72. Sólo en los casos en que el Estado sea parte demandada debe notificarse al Secretario de Justicia. Regla 4.4(g) de las de. Procedi-miento Civil. La actuación del Presidente de la Cámara en las circunstancias presentes en este caso no tiene el alcance de una función gubernamental que pueda dar margen a concluir que el pleito va dirigido esencialmente contra el Estado. Tal actuación debe ser analizada a la luz de las disposiciones constitucionales a que me refiero más adelante.
Concurro, además, con el resultado arribado en la parte II por entender que la facultad para excluir o expulsar a un miembro de la Cámara de Representantes debidamente certificado como electo reside exclusivamente en dicho Cuerpo por disposición constitucional. Constitución del Estado Libre Asociado de Puerto Rico, Art. Ill, Sec. 9. Cualquier actuación tendente a cuestionar la capacidad legal de sus miembros, la validez de las actas y del escru-tinio de su elección que no sea adoptada por la Cámara de Representantes debidamente reunida carece de validez.
-O—